DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A PRESSURE SENSOR HAVING A HIGH-STRENGTH BONDED STRUCTURE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al (US 20210123826 A1) in view of Takimoto et al (US 20200400523 A1).

However, Tsushima et al does not teach a space being disposed around the first end portion of the connecting pipe and the adhesive is not being disposed at the first end portion of the connecting pipe. 
Takimoto et al teaches a pressure sensor (Paragraph 0030; Figure 3) further comprising a space (48b) being disposed around the first end portion of the connecting pipe (44, i.e. oil filling pipe) and the adhesive is not being disposed at the first end portion of the connecting pipe (44) (Paragraph 0053; Figure 4).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide the structural arrangement of the connecting pipe and adhesive as taught by Takimoto et al into the pressure sensor of Tsushima et al for the purpose of 
In regards to claim 6, Tsushima et al teaches wherein the opening of the hole (24-2b) is tapered with an inside diameter gradually increasing toward the recess (24-2a), and wherein the space is disposed between the opening of the hole and the connecting pipe (31) (Paragraph 0051; Figure 1).

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima et al (US 20210123826 A1) in view of Takimoto et al (US 20200400523 A1) as applied to claims 1 & 6 above, and further in view of Sasaki (US 20200145035 A1).
In regards to claim 2, Tsushima et al in view of Takimoto et al teaches the claimed invention except for wherein the space is formed from a countersink in an opening of the hole. 
Sasaki teaches a pressure sensor (32) further comprising a space (18A, i.e. first screw hole) is formed from a countersink (18b) in an opening of the hole (18A) (Paragraph 0043).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to form a space from a countersink as taught by Tsushima et al in view of Takimoto et al for the purpose of being readily available to the public and easy to manufacture.
In regards to claim 3, Tsushima et al in view of Takimoto et al teaches the claimed invention except for wherein the countersink extends parallel to a longitudinal direction of the connecting pipe. 
.

Allowable Subject Matter
Claims 4, 5 & 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 4, Tsushima et al teaches a pressure sensor (200) (Paragraph 0041), comprising: a sensor diaphragm (24-1) that has a plate shape and that is displaced in response to receiving pressure (Paragraph 0043); a pressure-chamber defining member (23-1) joined to the sensor diaphragm (24-1) (Paragraph 0042; Figure 1), the pressure-chamber defining member (23-1) including a recess (24-2a) and a hole (24-2b) that is open in the recess (24-2a), the recess (24-2a) having an opening closed by the sensor diaphragm (24-1) (Paragraphs 0043-0044); a connecting pipe (31) having a first end portion inserted into the hole (24-2b) while being exposed to the recess (24-2a) and bonded to the hole (24-2b) with an adhesive (i.e. epoxy) (Paragraph 0052), the connecting pipe (31) serving as a pressure transmission path that transmits pressure to the sensor diaphragm (24-1) (Paragraph .
However Tsushima et al does not teach the structural limitations of the pressure sensor further comprising the pressure-chamber defining member includes a first member including the recess and the countersink, and a second member including a hole portion with a smaller hole diameter than the countersink of the hole, the second member being joined to the first member in combination with the remaining limitations of independent claim 1.  The remaining claim 5 is allowed due to its dependency.
In the Examiner’s opinion in regards to claim 7, Tsushima et al teaches a pressure sensor (200) (Paragraph 0041), comprising: a sensor diaphragm (24-1) that has a plate shape and that is displaced in response to receiving pressure (Paragraph 0043); a pressure-chamber defining member (23-1) joined to the sensor diaphragm (24-1) (Paragraph 0042; Figure 1), the pressure-chamber defining member (23-1) including a recess (24-2a) and a hole (24-2b) that is open in the recess (24-2a), the recess (24-2a) having an opening closed by the sensor diaphragm (24-1) (Paragraphs 0043-0044); a connecting pipe (31) having a first end portion inserted into the hole (24-2b) while being exposed to the recess (24-2a) and bonded to the hole (24-2b) with an adhesive (i.e. epoxy) (Paragraph 0052), the connecting pipe (31) serving as a pressure transmission path that transmits pressure to the sensor diaphragm (24-1) (Paragraph 0052; Figure 1); and a pressure transmission medium (27, i.e. enclosed liquid) filled in the recess (24-2a) and the connecting pipe (31) to transmit pressure (Paragraphs 0061-0062).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takimoto et al (US 20200326255 A1) - A pressure sensor capable of improving waterproofness and airtightness by using a sealing adhesive without the use of an atmosphere-side O-ring or packing and improving workability by filling the sealing adhesive in one direction.
Takimoto (US 20190285496 A1) - In a pressure sensor including a substrate supported by input-output terminals, the substrate is provided with a circular hole located substantially at its central part, and an arc-shaped communication hole formed adjacent to three through-holes to which three of lead pins are inserted and fixed, respectively.
Tsushima et al (US 20200025638 A1) - A differential pressure sensor chip that detects a differential between two or more fluid pressures, a differential pressure transmitter using the differential pressure sensor chip, and a method for manufacturing the differential pressure sensor chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179.  The examiner can normally be reached on M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ANDRE J ALLEN/Primary Examiner, Art Unit 2856